DISSENTING OPINION.
Thompson, J.
(dissenting). — It strikes me that the plaintiff, by attempting to take out a new license for a year before the old license had expired, in anticipation of the election about to be held, and in order to defeat for nearly a year the will of the voters, so far as he was concerned, attempted a fraud on the law, and is, therefore, in no condition to have the aid of a court of j ustice in recovering his money back. Nor do I see that the city has done, or threatened to do, anything to defeat the privileges granted by its license. It does not offer to prosecute him for keeping open his dramshop, and it has not guaranteed him against prosecution by the state for not having county license. I can see nothing in the case but an evident attempt on the *32part of the plaintiff to defraud the will of the voters-with the connivance of the municipal officers, which attempt has become abortive in consequence of his mistake of the law. The city is clearly estopped by its license from prosecuting the plaintiff. The plaintiff’s whole trouble seems to grow out of the fact that he did not carry his scheme to defraud the will of the voters far enough; he did not take out a new license in the county court in advance of the expiration of his old one. I cannot see any difference between this case and the case which would be presented, if a dramshop keeper should take out city and county licenses, and then fail to make them available because he could not, for some reason, procure a government license, — in which case, I suppose no one would contend that he could sue for and recover back the money paid for his city and county licenses. It seems to me that this is a plain case of a tax voluntarily paid with full knowledge of all the facts, in anticipation of and preparation for what actually happened, but under a mistake of law, reinforced by the further fact that it was paid in an evident attempt to defraud the law; for either which reasons the plaintiff ought not to recover back.